   8:20-cv-00534-RFR-MDN Doc # 21 Filed: 07/30/21 Page 1 of 2 - Page ID # 65



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ANITIA MORRIS, Individually and on
Behalf of the Estate of David Morris, as
personal representative of the Estate of                                8:20CV534
David Morris;

                       Plaintiff,
                                                              ORDER TO SHOW CAUSE
       vs.

3D TRANSPORTATION, INC., an Iowa
corporation; and MICHAEL SEGELKE,

                       Defendants.

       Plaintiff Anitia Morris’s counsel was granted leave to withdraw on June 14, 2021. (Filing
No. 19). The court ordered Plaintiff to, within thirty-days of receiving notice of the court’s order,
(1) obtain new counsel as to her claims in her capacity as a non-attorney personal representative
and (2) obtain new counsel or advise the court whether she intends to litigate her individual
claims without the assistance of counsel. The court warned Plaintiff that the failure to do so may
result in a dismissal of Plaintiff’s claims without further notice. Plaintiff’s former counsel filed an
affidavit stating that on June 14, 2021, he emailed Plaintiff a copy of the court’s order and sent a
copy of the order by certified mail to Plaintiff to two separate addresses. (Filing No. 20).
Plaintiff failed to comply with the court’s order. Accordingly,


       IT IS ORDERED:

       1. Plaintiff, Anitia Morris, both individually and as personal representative of the Estate
          of David Morris, is given until August 16, 2021, to show cause why the court should
          not dismiss Plaintiff’s claims for want of prosecution and for failure to comply with
          the Court’s order.

       2. The clerk shall mail copies of this order to Plaintiff, Anitia Morris, at:

             321 North Spring St., Apt. 2
             Sioux Falls, SD 57104

             and

             PO Box 342
             Walthill, NE 68067
8:20-cv-00534-RFR-MDN Doc # 21 Filed: 07/30/21 Page 2 of 2 - Page ID # 66




  Dated this 30th day of July, 2021.
                                       BY THE COURT:

                                       s/Michael D. Nelson
                                       United States Magistrate Judge
